           Case 1:10-cv-06950-AT-RWL Document 1007 Filed 04/23/20 Page 1 of 2

                                                                              Sanford Heisler Sharp, LLP
                                                                              1350 Avenue of the Americas, Floor 31
                                                                              New York, NY 10019
                                                                              Telephone: (646) 402-5650
                                                                              Fax: (646) 402-5651
                                                                              www.sanfordheisler.com

Russell Kornblith, NY Managing Partner
(646) 402-5646
rkornblith@sanfordheisler.com                  New York | Washington D.C. | San Francisco| San Diego | Nashville | Baltimore


                                             April 23, 2020

VIA ECF
The Honorable Analisa Torres
United States Courthouse, Courtroom 15D
500 Pearl St.
New York, NY 10007-1312


         Re:       Chen Oster et al v. Goldman Sachs & Co. et al., Case No. 10 Civ. 6950 (AT) (RWL)
                   Request for Leave to File Amicus Curiae Brief on Behalf of the National
                   Employment Lawyers Association/New York in Support of Plaintiffs’ Objections to
                   the Magistrate Judge’s Order Compelling Class Members into Individual
                   Arbitration (Dkts. 1004, 1005)

Dear Judge Torres:

         Amicus curiae, NELA/NY, by and through the undersigned counsel, respectfully requests leave
to file the attached Brief of Amicus Curiae National Employment Lawyers Association/New York
(“NELA/NY”) in Support of Plaintiffs’ Objections to the Magistrate Judge’s Order Compelling Class
Members into Individual Arbitration (Ex. A). Counsel for Plaintiffs has sought Defendants’ consent to
the filing of this brief and Defendants have not consented.

        As set forth in the brief, NELA/NY is the New York affiliate of the National Employment
Lawyers Association (“NELA”), a national bar association dedicated to the vindication of the rights of
individual employees. NELA is the nation’s only professional organization comprised exclusively of
lawyers who represent individual employees. NELA has over 4,000 member attorneys and 69 state and
local affiliates who focus their expertise on employment discrimination, employee compensation and
benefits, and other issues arising out of the employment relationship. NELA/NY has more than 300
members and is one of NELA's largest affiliates.

        NELA/NY is dedicated to advancing the rights of individual employees to work in an
environment that is free of discrimination, harassment, and retaliation. Our members advance these goals
by providing legal representation to employees who have been victims of discrimination and retaliation.
NELA/NY has filed numerous amicus briefs in various courts in cases that raise important questions of
anti-discrimination law. The organization’s aim has been to highlight the practical effects of legal
decisions on the lives of working people.

       This case is important to our members and their clients because the Magistrate Judge’s Order
Compelling Class Members into Individual Arbitration (Dkt. 983) will curtail the rights of employees to
seek redress in court. The challenged decision would allow employers facing class actions to
Case 1:10-cv-06950-AT-RWL Document 1007 Filed 04/23/20 Page 2 of 2
